THE THIRTEENTH COURT OF APPEALS

                                   13-20-00213-CV


                             CITY OF VICTORIA, TEXAS
                                        v.
                                 KEITH REDBURN


                                  On Appeal from the
                     377th District Court of Victoria County, Texas
                         Trial Court Cause No. 11-4-71508-D


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERS judgment in

accordance with its opinion. Costs of the appeal are adjudged against appellee.

      We further order this decision certified below for observance.

April 1, 2021